     Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No.

ELIZABETH HARMES,

        Plaintiff,

v.

TOWN OF MONUMENT,

JACOB SHIRK, FORMER CHIEF OF POLICE,
In his individual and official capacities,

ROBERT BISHOP,
In his individual and official capacities,

MIKE FOREMAN,
In his individual and official capacities, and

BOARD OF TRUSTEES OF THE TOWN OF MONUMENT,

        Defendants.

                            COMPLAINT AND JURY DEMAND


        Plaintiff, Elizabeth Harmes, by and through her counsel, Finger Law, P.C., submits

this Complaint and Jury Demand against the Town of Monument, Jacob Shirk, former

Chief of Police, Robert Bishop, former head of Human Resources, Mike Foreman, Town

Manager, and the Board of Trustees of the Town of Monument (collectively,

“Defendants”), and alleges:




                                         PAGE 1   OF   27
     Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 2 of 27




                                      INTRODUCTION

          1.    This is an employment discrimination and whistleblower action by

employee Elizabeth Harmes against her employer, the Town of Monument, the Chief of

Police, and the Board of Trustees, seeking damages to redress violations of Plaintiff’s

rights.

                                          PARTIES

          2.    Plaintiff is an individual residing in Pueblo West, Colorado. She is a former

employee of the Defendants.

          3.    Defendant Town of Monument (“Monument”), is a municipal organization

and is a political subdivision of the State of Colorado. Defendant Town of Monument at all

relevant times was Plaintiff’s employer within the meaning of relevant statutes, including

42 U.S.C. § 2000e. Defendant’s principal offices are located at 645 Beacon Lite Road,

Monument, CO 80132.

          4.    Defendant Jacob Shirk (“Shirk”) is the former Chief of Police of the Town of

Monument. He was the Plaintiff’s supervisor and is sued in his official and individual

capacities. His address is 17635 Lake Overlook Court, Monument, El Paso County,

Colorado 80132.

5.        Defendant Robert Bishop (“Bishop”) is the former Head of Human Resources of

the Town of Monument. He was a member of executive staff over the Plaintiff and is sued

in his official and individual capacities. His address is 17635 Lake Overlook Court,

Monument, El Paso County, Colorado 80132.

                                        PAGE 2   OF   27
     Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 3 of 27




6.      Defendant Mike Foreman (“Foreman”) is the Town Manager of the Town of

Monument. He is a member of executive staff over the Plaintiff and is sued in his official

and individual capacities. His address is 85 Sunflower Rd, lot 231, Colo Springs, El Paso

County, Colorado 80907-3111.

        7.    Defendant Board of Trustees of the Town of Monument (“Board”) is the

statutory board of elected officials, including the Town Manager and six trustees, who

oversee and make governing decisions for the Town of Monument. Defendant Board at

all relevant times was Plaintiff’s employer within the meaning of relevant statutes,

including 42 U.S.C. § 2000e. Defendant’s principal offices are located at 645 Beacon Lite

Road, Monument, CO 80132.

                              JURISDICTION AND VENUE

        8.    This Court has original federal question jurisdiction under 28 U.S.C. § 1331.

Ms. Harmes brings this action to recover damages caused by Defendants’ violations of

Title VII of the Civil Rights Act of 1964 as amended.

        9.    This Court has supplemental jurisdiction over the state-law claims under 28

U.S.C. § 1367.

        10.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because the

unlawful conduct complained of herein occurred in, and the relevant records and

witnesses are located in, the District of Colorado.

                    ADMINISTRATIVE PROCEDURE AND EXHAUSTION

        11.   Ms. Harmes timely filed a Charge of Discrimination with the Equal

                                       PAGE 3   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 4 of 27




Employment Opportunity Commission on January 30, 2020, which was within 300 days of

the alleged adverse employment acts.

        12.   This case was designated 541-2020-01231 by the EEOC.

        13.   The EEOC has not yet issued a Right to Sue Letter, but Plaintiff requested

one on May 27, 2021, and the EEOC has issued a letter that it is in receipt of the request

and will be issuing a Right to Sue Letter.

        14.   This matter was timely filed.

        15.   Ms. Harmes timely filed a Governmental Immunity Notice Letter, on October

28, 2019.

                               GENERAL ALLEGATIONS

        16.   Ms. Harmes is female and is therefore protected from unlawful

discrimination based on her sex.

        17.   Ms.   Harmes     was   pregnant        and   experienced   severe   pregnancy

complications during the relevant time period. She is therefore also protected from

unlawful discrimination based on her sex, pregnancy, and disability/medical status

relating to that pregnancy.

        18.   Ms. Harmes was hired as the Town’s Staff Support Manager in the police

department, hire letter dated July 26, 2017, with an effective start date of August 28,

2017.

        19.   The Town of Monument, and the police department, by information and

belief employ more than 15 persons.

                                       PAGE 4   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 5 of 27




       20.      Ms. Harmes was well qualified for the position.

       21.      Prior to working for the Town of Monument, from January 2015 to August

2017, Ms. Harmes worked as the Police Systems Analyst for the City of Fort Collins. She

met all performance standards for this position and left it only due to a family relocation to

the Colorado Springs area.

       22.      At the same time, during the wildfire season, from June 2012 to August

2017, Ms. Harmes worked for the United States Department of Agriculture and

Department of Interior (Bureau of Land Management) as an Aircraft and Intelligence

Dispatcher. She met all performance standards for this position.

       23.      Prior to those positions, from January 2012 to June 2012, Ms. Harmes

worked as a Property Control Technician and managed the retention of evidence for the

City of Durango’s police department. She met all performance standards for this position

and left it due to an opportunity for greater pay and career advancement with the BLM.

       24.      Ms. Harmes studied and earned a degree in Business Management and

Information Technology from Colorado State University. She also obtained certifications

in IT Systems Administration and Wildfire Management.

       25.      The Town of Monument utilizes a 90-day introductory period of evaluation

of new hires.

       26.      At the end of Ms. Harmes’ 90-day introductory period, she was issued a

performance review.

       27.      On this performance review, signed by Chief of Police Jacob Shirk

                                        PAGE 5   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 6 of 27




December 1, 2017 and by Ms. Harmes on December 8, 2017, rated Ms. Harmes on a

five-level   scale:     Exceptional,    Highly   Effective,   Proficient,   Inconsistent,   and

Unsatisfactory.

       28.        Ms. Harmes scored “Exceptional” in 3 of 11 categories, “Highly Effective” in

7 of 11 categories, and proficient in 1 of 11 categories.

       29.        In the narrative section of the review, Shirk stated that Ms. Harmes was

“highly motivated and technical” and that her goals aligned “perfectly” with the

department’s goals.

       30.         Ms. Harmes’ beginning salary was $50,000 gross annually or $4,166.67

monthly.

       31.        After Ms. Harmes’ introductory period was passed, her salary was

increased by 6% to $53,000 gross annually, or $4,416.67 monthly.

       32.        On January 1, 2018, Ms. Harmes’ salary was increased due to her

performance, by 3% to $54,590 gross annually or $4,549.17 monthly.

       33.        On March 19, 2018, Ms. Harmes’ salary was increased again, due to her

taking on additional responsibilities and her performance, by 6% to $58,000 gross

annually or $4,833.33 monthly.

       34.        On January 1, 2019, Ms. Harmes’ salary was increased again, due to her

performance, by 3.5% to $60,030 gross annually or $5,002.50 monthly.

       35.          Ms. Harmes always performed her employment duties for Defendants

satisfactorily.

                                          PAGE 6   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 7 of 27




       36.    Ms. Harmes at no time was given identification of her formal job duties.

       37.    In her first performance review, the review asked, “In the coming year, how

will you provide guidance and assistance for the employee to accomplish her goals?”

       38.    Mr. Shirk responded to the question with only, “Provide guidance and

training as necessary.”

       39.    Ms. Harmes was informed that she would be responsible for the entire

workflow of all of Support Services for the police department.

       40.    Ms. Harmes was also informed that she would be responsible for all of the

evidence retention and cataloging for the entire department.

       41.    Ms. Harmes was informed at the beginning of her employment that there

were problems with the evidence retention practices of the department, due to employers

and former Town Manager Chris Lowe.

       42.    Ms. Harmes noted various problems with the records and evidence

practices and specifically noted in an email of October 25, 2017, in just the first months of

her employment, that it was so bad that she did not want access to the evidence room

until a proper audit and inventory had been completed.

       43.    Ms. Harmes refused to accept the evidence room key because there was

no inventory or documentation of the evidence.

       44.    Ms. Harmes informed Mr. Shirk that Monument was not following basic and

standard operating procedures for evidence handling and records management.

       45.    Mr. Shirk did not act on her concerns or email of October 2017.

                                       PAGE 7   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 8 of 27




       46.    Despite the lack of details regarding the expectations of her position, Ms.

Harmes’ initial 90-day evaluation praised her for being “new to the position she has

demonstrated the skill necessary,” that she is “highly effective,” “prioritizes the workload

of others,” “relentlessly working towards improving efficiency,” “needs very little

supervision,” and “makes sure to communicate with others… prior to making any

changes.”

       47.    Ms. Harmes continued performing well above expectations for all of 2017

and all of 2018.

       48.    Ms. Harmes regularly attempted to raise concerns about evidence-keeping

practices, which were ignored by Chief Shirk.

       49.    At all times Defendants were aware of the problems and concerns raised by

Ms. Harmes.

       50.    On January 31, 2018, Chief Shirk was issued a performance evaluation by

Town Manager Chris Lowe which rated Shirk’s performance as unsatisfactory and

needing improvement.

       51.    On February 5, 2018, Shirk was placed on administrative leave as part of a

progressive discipline plan due to, according to Lowe, “poor performance,” “missteps,”

and a “lack of accountability to anyone but himself.”

       52.    The Town Board voted to affirm the suspension of Shirk, but returned him to

duty February 20, 2018.

       53.    The Town has refused open records requests about the investigations and

                                       PAGE 8   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 9 of 27




documents of these incidents on the basis that Town employees have “privacy rights and

liberty interests.”

       54.     Also in February of 2018, the Colorado Bureau of Investigations found that

Shirk had made numerous violations of computer security, record-keeping, and employee

training and that immediate correction was needed.

       55.     Shirk never corrected these problems.

       56.     Shirk responded to being placed on administrative leave by filing a

complaint against Lowe and the Town, alleging that the town had a pervasive culture of

harassment and mistreatment of women, including but not limited to, for example, noting

that Pam Smith, Interim Manager, was called “Big Tits McGee.”

       57.     In May 2018, Pam Smith, the Finance Manager and Interim Town Manager,

stated to Ms. Harmes that “Maybe it’s just time to call CBI (Colorado Bureau of

Investigations) and shut the freaking [police] department down I don’t know.”

       58.     In May 2018 Ms. Smith also stated to Ms. Harmes, “If you in anyway are

harassed or questions or anything else about this please let me know. I will not allow

anyone to use this type of information to retaliate against an employee. And if it does start

to happen and gets uncomfortable for you to work with the police department, let me know

because we will figure something out with the town because I think you are a valuable

employee and an awesome person, and I would not want to lose you.”

       59.     Ms. Smith informed Ms. Harmes that the police department was corrupt and

that she felt she needed to communicate with Ms. Harmes through their private email

                                       PAGE 9   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 10 of 27




accounts due to the corruption.

         60.   Ms. Smith asked Ms. Harmes at this time if she would assist Ms. Smith in

identifying the problems in the police department.

         61.   Ms. Smith informed Ms. Harmes that she earned every bonus she received

because she was among the best employees in the entire Town.

         62.   Another employee, a subordinate, informed Ms. Harmes that she needed to

inform Chief Shirk that he would not meet with the Chief alone to discuss anything related

to evidence-keeping, because the Chief could not be trusted.

         63.   Another of Ms. Harmes’ subordinate staff members resigned and in her

resignation letter informed Ms. Harmes that she could not work in an environment with

such poor communication and policies from those who run the department and command

staff.

         64.   In June 2018, Town Manager Chris Lowe was voted by the Board

unanimously out of office due to claims of harassment and mismanagement but was paid

a $115,000 severance.

         65.   Ms. Pam Smith became Interim Town Manager until December of 2018, at

which time Mike Foreman became Interim Town Manager.

         66.   In August 2018, Ms. Harmes informed the Colorado Bureau of

Investigations that DNA kits had not been kept frozen as required by policy.

         67.   Ms. Harmes learned that many DNA samples were no longer viable and

therefore numerous criminal suspects could not be convicted due to lack of evidence.

                                     PAGE 10   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 11 of 27




        68.   Ms. Harmes learned that some of these kits were never submitted to the

CBI for processing. The CBI had no record of them being submitted as they should have

been.

        69.   Ms. Harmes wrote memos about possible violations of the law, including

“Violation of HB13-1020,” which the Chief of Police directed Ms. Harmes to change to “Kit

was not sent to CBI pursuant to HB13-1020.”

        70.   Ms. Harmes’ performance merited a pay increase at the conclusion of her

initial 90 days, another pay increase for her overall 2017 performance, and another pay

increase three months later in March 2018.

        71.   Ms. Harmes in 2018 became pregnant.

        72.   Ms. Harmes was fearful, due to Chief Shirk’s failure to follow policy and

legal standards, of informing him that she would need a leave of absence due to

pregnancy.

        73.   Ms. Harmes, due to her fear of Chief Shirk, informed the Chief of Human

Resources, Robert Bishop, first in May of 2018 of her pregnancy, and again on July 30,

2018, due to insurance coverage issues and the Town’s contract with insurance providers

changing.

        74.   On or about September 18, 2018, Ms. Harmes learned that she would need

surgery for a medical condition separate but related to her pregnancy.

        75.   On September 19, 2018, Ms. Harmes informed the Town Chief of Finance

and Administration, Pam Smith, and Bishop, that she needed to meet with them for

                                     PAGE 11   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 12 of 27




assistance regarding workplace accommodations for her pregnancy and the needed

surgery.

      76.    In the September 19, 2018, email communication, Ms. Harmes stated that

she “do[es] not trust Chief and…was hoping I could chat with both of you about my

options (employment and benefits) before I talk with him.”

      77.    On October 17, 2018, Ms. Harmes obtained a completed Pregnancy

Accommodation Request from her medical provider.

      78.    The Pregnancy Accommodation Request was signed by her doctor,

OB/GYN Christian York, M.D.

      79.    The Pregnancy Accommodation Request stated that Ms. Harmes had a

due date of December 29, 2018, and that she was requesting to work from home due to

complications of a hernia causing significant pain and would need surgery following the

delivery of her baby.

      80.    On October 18, 2018, Ms. Harmes submitted an interoffice memo request

pregnancy accommodations and modifications of her position due to medical condition.

      81.    In the accommodation request memo, Ms. Harmes requested that she be

allowed to work from home starting December 3, 2018, and through two months of

maternity.

      82.    She also informed Defendants in the memo that she had bilateral inguinal

hernias that would need to be surgically repaired and could need eight or more weeks off

from work for recovery.

                                     PAGE 12   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 13 of 27




      83.    She also informed Defendants that even if she did not have the surgery, she

would need accommodations for modified work duties because of the hernias.

      84.    She stated that her accommodation request in that event would be for a

modified work schedule of continued working from home with two days in the office, plus

days in the office for required meetings and staffing needs.

      85.    In the accommodations request, Ms. Harmes requested the following

equipment: laptop, computer monitor, scanner/printer, and police cell phone. She stated

that if she were permitted this equipment, she could perform all job duties.

      86.    Ms. Harmes again submitted a reasonable accommodations request to the

Town Human Resources Department and Chief Shirk on November 9, 2018.

      87.    In this request, she asked to work from home from December 3, 2018, to

March 29, 2018.

      88.    The requests were accompanied by letters from her doctor supporting the

need for accommodations due to medical needs.

      89.    The original letters were not accepted by Defendants and Ms. Harmes had

to request multiple new versions of letters from her OBGYN to meet Defendants’

satisfaction that she had a medical basis for her requested reasonable accommodations.

      90.    Ms. Harmes originally requested the accommodation of partial work from

home to begin in October but was denied this request. Defendants approved only the

accommodation to begin December 3, 2018.

      91.    On    November      14,    2018,    Defendants    approved    Ms.   Harmes’

                                       PAGE 13   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 14 of 27




accommodations request, however, the Defendants’ reasonable accommodation

approval letter required three re-drafts due to incorrect or untrue information contained

within it, which Ms. Harmes pointed out and asked for revision.

       92.    At one point Ms. Harmes was chastised by Interim Town Manager Pam

Smith, HR Manager Robert Bishop, and Chief Jacob Shirk about requesting the

accommodation language be amended to meet policy standard.

       93.    When Ms. Harmes met to discuss and defend the accommodation as

needed, she was called “difficult,” “entitled,” and “bitchy” which Ms. Harmes left this

meeting in tears.

       94.    In the end, Ms. Harmes had to draft the Defendants’ own accommodations

approval letter.

       95.    Ms. Harmes’ evaluation at the end of calendar year 2018 was highly

positive.

       96.    Signed by Shirk on December 15, 2018, the evaluation rated Ms. Harmes

as Exceptional in 14 of 16 categories. She was rated as Proficient and Highly Effective in

the remaining two categories.

       97.    Ms. Harmes began working from home in December 2018.

       98.    Ms. Harmes noticed an immediate change in demeanor from Shirk upon her

filing the accommodations request.

       99.    Also, in December 2018, the Town Board placed Mike Foreman as the new

Interim Town Manager.

                                     PAGE 14   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 15 of 27




       100.   Foreman had been the City Manager for Craig, Colorado and had been

fired from this position for undisclosed personnel issues.

       101.   The request was not approved by Mr. Shirk but rather the Town’s Human

Resources Chief and the Town Finances and Administration Chief.

       102.   Throughout her pregnancy leave, Ms. Harmes was continually retaliated

against by Chief Shirk; specifically, by assigning impossible tasks, like that she was

expected to re-write the policy manual, that she was expected to manage the CBI report

updating on the Department’s progress in compliance with CBI and legal standards,

refusal to communicate or respond to Ms. Harmes’ emails when she requested

clarification or assistance on these projects, and more.

       103.   On March 21, 2019, Ms. Harmes met with Robert Bishop and advised him

that she wished to file a formal complaint against Chief Shirk.

       104.   Mr. Bishop requested that she place her concerns in writing and submit to

him on Monday, March 25, 2019.

       105.   On Monday, March 25, 2019, Ms. Harmes submitted a written complaint

and attachments of example emails of her communications with Chief shirk which she

alleged were retaliatory.

       106.   On that same day, March 25, 2019, Ms. Harmes was issued a letter from

Robert Bishop informing her that her work from home accommodation was denied

moving forward.

       107.   The denial asserted that Ms. Harmes’ modified work schedule from her

                                      PAGE 15   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 16 of 27




pregnancy and surgery was not supported by medical documentation.

       108.   No one from the Defendants’ offices asked Ms. Harmes for new medical

documentation.

       109.   Ms. Harmes could have provided medical documentation supporting her

need for continued accommodations if asked.

       110.   On March 26, 2019, Ms. Harmes met with Robert Bishop and again

asserted that Chief Shirk was part of the denial of her accommodations request because

he was retaliating against her for making the request and for raising her concerns about

policy with him.

       111.   Ms. Harmes also alleged that crime statistics and data that was being

delivered to the Town Management and Town Board was falsified.

       112.   On April 5, 2019, Ms. Harms filed another formal complaint with Human

Resources in which she asserted historical mismanagement of the records and evidence

units, including failures of maintaining a clear chain of custody of evidence.

       113.   In this complaint, she asserted that she raised these concerns with the

Chief of Police, but that he refused to assist in rectifying the concerns.

       114.   In this complaint, Ms. Harmes asserted that she was the victim of retaliation

and a hostile work environment by the Chief.

       115.   On    May    2,   2019,    Ms.   Harmes       was   issued     a   “Performance

Opportunity/Enhancement Memorandum” from the Police Chief.

       116.   This memo was further retaliation and an attempt to “paper” Ms. Harmes’

                                        PAGE 16   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 17 of 27




personnel file to create pretext for a termination.

          117.   The memo included text that “end runs around the chief are not acceptable”

– i.e., retaliation for Ms. Harmes’ going to Human Resources with her concerns.

          118.   On May 11, 2019, the Town Board placed then-Treasurer Pam Smith on

administrative leave and investigated for alleged corruption.

          119.   On May 17, 2019, Ms. Harmes was issued a letter from Chief Shirk stating

that her employment was being terminated, with a final pay date of May 31.

          120.   Ms. Harmes had a right of appeal pursuant to Town and Police policy, but

the Chief failed or intentionally did not advised her of her appeal rights in the termination

letter.

          121.   Ms. Harmes requested the policy to appeal the termination.

          122.   Robert Bishop on May 28, 2019, informed Ms. Harmes that he could not find

the policy or procedures for appeals.

          123.   Robert Bishop at this time also advised that there are “no reprimands in

your personnel file for the Town of Monument, I also checked with the PD, there are no

reprimands in your police personnel file.”

          124.   Mr. Bishop advised that he would follow-up with Ms. Harmes to provide the

policy for appeals but did not do so.

          125.   On May 30, 2019, Ms. Harmes again requested a copy of the disciplinary

appeals process. Bishop again did not respond.

          126.   On June 13, 2019, 13 days after her final paycheck, Ms. Harmes submitted

                                        PAGE 17   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 18 of 27




a memo letter to Mr. Bishop again advising that she was appealing the decision and

wished to follow the appeals process and included her reasons for doing so and why she

disagreed with the termination.

       127.    On July 1, 2019, Ms. Harmes again requested a copy of the appeals

process and a status of the appeal letter that she submitted on June 13.

       128.    On July 8, 2019, Ms. Harmes again requested a response from Mr. Bishop.

Mr. Bishop stated that he was out of town.

       129.    On July 11, 2019, Ms. Harmes again emailed Mr. Bishop regarding her

appeal.

       130.    Finally, on July 25, 2019, Ms. Harmes received a letter advising her that her

termination was upheld.

       131.    This termination letter of July 25, 2019, was from and signed by Mike

Foreman.

       132.    That same summer, Chief Jacob Shirk was terminated by the Town Board

on a vote of no confidence in his performance.

       133.    Every employee of the police department signed a letter of no confidence in

Shirk, stating that he was incompetent and that they feared retaliation from him for even

writing the letter.

       134.    The termination was ostensibly categorized as a voluntary resignation but

was at the request of the Town Board. The Board paid Shirk a settlement of $35,000 to

resign.

                                       PAGE 18   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 19 of 27




       135.   Under Shirk, employee morale fell to an “all time low” and turnover

skyrocketed as 17 employees resigned in the prior 3 years.

       136.   No formal or informal hearing or due process was provided.

       137.   Defendant’s actions are an ongoing and continuing adverse action.

       138.   Defendant’s actions are intentional, willful, and wanton.

                                      FIRST CLAIM

DISCRIMINATION BASED ON SEX UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
                        1964 (42 U.S.C. § 2000)

       139.   Plaintiff re-alleges and incorporates herein all paragraphs above.

       140.   At all relevant times, Defendants were a covered employer subject to Title

VII.

       141.   Ms. Harmes is a female and as such, she falls under the protected classes

of sex at the relevant time period.

       142.   Defendants knew that Ms. Harmes was a member of protected classes

under Title VII.

       143.   Ms. Harmes suffered an adverse employment action when the Defendant

retaliated against her by terminating her employment and denying her appeal.

       144.   Ms. Harmes’ sex as a female requesting accommodations for her

pregnancy, was a motivating factor in Defendant’s action.

       145.   The Defendants’ stated reason for the termination, poor performance, was

pretextual.


                                      PAGE 19   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 20 of 27




       146.   Title VII makes it unlawful for an employer to discriminate against any

individual with respect to the terms, conditions, or privileges of employment based on the

individual’s protected class(es).

       147.   Ms. Harmes suffered tangible and intangible damages as a result of the

Defendants’ adverse action, including but not limited to loss of income, loss of benefits,

and emotional pain and suffering as a result of Defendants’ actions.

                                    SECOND CLAIM

DISCRIMINATION AND/OR RETALIATION IN VIOLATION OF THE AMERICANS WITH
                          DISABILITIES ACT
                          (42 U.S.C. § 12101)

       148.   Plaintiff re-alleges and incorporates herein all paragraphs above.

       149.   At all relevant times, Defendants were employers covered under the

Americans with Disabilities Act.

       150.   Defendants knew that Ms. Harmes was a person with a qualified disability

under the A.D.A.

       151.   Ms. Harmes suffered an adverse employment action when she was

terminated from her employment and when her accommodations were denied and when

her appeal was denied.

       152.   Ms. Harmes’ status as a person with a qualified disability and/or her request

for reasonable accommodations was a motivating factor in the Defendants’ decision to

take the adverse employment actions.



                                      PAGE 20   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 21 of 27




       153.   Defendants’ stated reason for the adverse employment decisions, poor

performance, was pretextual.

       154.   Ms. Harmes suffered tangible and intangible damages as a result of the

Defendants’ adverse action, including but not limited to loss of income, loss of benefits,

and emotional pain and suffering as a result of Defendants’ actions.

                                         THIRD CLAIM

    RETALIATORY WRONGFUL DISCHARGE IN VIOLATION OF PUBLIC POLICY

       155.   Plaintiff re-alleges and re-incorporates herein all paragraphs above.

       156.   On March 21, 2019, and prior thereto, Ms. Harmes made good-faith,

legitimate, protected complaints about the conduct of Chief Jake Shirk.

       157.   These complaints did not relate solely to herself but related to matters of

public concern, such as evidence retention failures and possible legal violations related to

evidence-keeping practices.

       158.   Ms. Harmes was discharged as a direct result of her good faith, legitimate

outcries of possible legal violations.

       159.   Defendant took the actions to terminate Ms. Harmes and deny her appeal

rights knowingly, willfully, and wantonly, that she had made protected outcries.

                                         FOURTH CLAIM

  DENIAL OF DUE PROCESS UNDER THE 14TH AMENDMENT THROUGH § 1983

       160.   The Fourteenth Amendment forbids state actors from depriving “any person

of life, liberty, or property, without due process of law.” U.S. CONST. Amen. XIV.

                                          PAGE 21   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 22 of 27




      161.   Ms. Harmes had a right to and reasonable expectation of continued

employment during terms of good service under the terms of her employment and under

the employee policy manual.

      162.   Ms. Harmes had a right to due process and a hearing or other process to

appeal her termination.

      163.   Defendants failed to advise her of her appeal rights.

      164.   Defendants failed to provide the required due process to Ms. Harmes.

      165.   As a result, Ms. Harmes was deprived of her rights and privileges under the

Fourteenth Amendment and lost her employment.

                                     FIFTH CLAIM

    FIRST AMENDMENT – WHISTLEBLOWER - RETALIATION, 42 U.S.C. § 1983

      166.   Plaintiff reincorporates all previous allegations

      167.   Ms. Harmes was engaged in constitutionally protected activity, exercising

her First Amendment right to free speech describing her concerns and whistleblower

outcries about mismanagement and government abuses in the police department.

      168.   Plaintiff was terminated.

      169.   Plaintiff’s termination was due to her exercising her First Amendment free

speech rights.

      170.   Plaintiff suffered loss of income, benefits, and other tangible and intangible

damages as a result of Defendants’ actions.

      171.   Given that employees’ First Amendment rights are clearly established law,

                                      PAGE 22   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 23 of 27




no reasonable person could have determined that Ms. Harmes’ actions were not

engagement in clearly established lawful rights.

        172.    Defendants’ actions were willful, wanton, malicious, and a direct cause of

Plaintiff’s injuries.

                                         SIXTH CLAIM

MUNICIPAL MONELL LIABILITY, 42 U.S.C. § 1983 – AUTHORIZED ACTION (AGAINST

                                            TOWN)

        173.    Plaintiff incorporates all previous allegations.

        174.    A single unconstitutional act or decision, when taken by an authorized

decisionmaker, may be considered a policy and thus subject a municipal entity to liability.

        175.    The Town Board authorized Jacob Shirk to take the adverse actions

complained of by Plaintiff.

        176.    No reasonable person could believe that the Defendants’ actions were

lawful or permitted by the Constitution.

        177.    The Town is liable under the First and Fourteenth Amendments via 42

U.S.C. § 1983.

        178.    As a direct and proximate result of the Town’s unlawful actions, Plaintiff has

suffered and continues to suffer economic and non-economic damages for which the

Town is liable.

        179.    The Town’s acts were willful, wanton, and malicious.

                                      SEVENTH CLAIM

                                         PAGE 23   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 24 of 27




SUPERVISORY LIABILITY AGAINST DEFENDANTS SHIRK, BISHOP, AND FOREMAN

       180.   Plaintiff incorporates all previous allegations.

       181.   Defendants Bishop, Shirk, and Foreman played active roles in Defendants’

unconstitutional actions, including retaliation under the First Amendment.

       182.   These Defendants encouraged and condoned the termination of Plaintiff,

by creating negative and false information about Plaintiff’s performance to manufacture

pretext for the termination.

                                      EIGHTH CLAIM

  TORTIOUS INTERFERENCE WITH CONTRACT AGAINST DEFENDANTS SHIRK,

                                BISHOP, AND FOREMAN

       183.   Plaintiff reincorporates all previous allegations.

       184.   Plaintiff had an effectively contractual right to her employment during terms

of good service via the employment and personnel policies of the Town.

       185.   Defendants Shirk, Bishop, and Foreman knew of Plaintiff’s right to her

employment.

       186.   Defendants Shirk, Bishop, and Foreman induced the Town of Monument

and the Board to breach the Plaintiff’s right to continued employment and implied contract

by making false claims against Plaintiff about her employment performance.

       187.   Defendants Shirk, Bishop, and Foreman had no lawful justification for

taking the adverse action against Plaintiff, and their actions were malicious, willful,

wanton, and in bad faith.

                                       PAGE 24   OF   27
  Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 25 of 27




       188.    Ms. Harmes was damaged by Defendants’ unlawful interference and has

suffered and continues to suffer economic and non-economic damages for which

Defendants are liable.

                                       NINTH CLAIM

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS (OUTRAGEOUS CONDUCT)
          AGAINST DEFENDANTS SHIRK, BISHOP, AND FOREMAN

       189.    Defendants acted intentionally or recklessly in terminating Plaintiff without

just cause.

       190.    Defendants’ conduct was extreme and outrageous.

       191.    Defendants’ actions relating to Plaintiff’s termination are the cause of the

distress to Plaintiff.

       192.    Plaintiff suffered severe emotional distress as a result of Defendants’

conduct.

                                       TENTH CLAIM

       CONSPIRACY TO VIOLATE CIVIL RIGHTS, 42 U.S.C. 1985 (3) AGAINST

                     DEFENDANTS SHIRK, BISHOP, AND FOREMAN

       193.    Plaintiff incorporates all previous allegations.

       194.    Defendants Shirk, Bishop, and Foreman conspired to violate Ms. Harmes’

constitutional rights.

       195.    Defendants Shirk, Bishop, and Foreman came to a mutual understanding

that it was in their mutual interest to defame and terminate Ms. Harmes because she was

                                        PAGE 25   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 26 of 27




a whistleblower of the Town’s wrongful conduct.

       196.   Ms. Harmes’ constitutional rights were violated as a result of this

conspiracy, causing her irreparable harm.

       197.   As a direct and proximate result of Defendants’ unlawful activity, Plaintiff

has suffered and continues to suffer economic and non-economic damages for which

Defendants are liable.

       198.   Defendants’ acts were willful, egregious, malicious, and worthy of

substantial sanction to deter others from engaging in this type of conduct in the future.

                                 PRAYER FOR RELIEF

       Plaintiff prays that this Court enter judgment for the Plaintiff and award Plaintiff

damages as established by the fact finder:

       1.     Removal of the termination letter and performance memo;

       2.     Reinstatement to the position;

       3.     Economic damages, including without limitation lost back wages and

benefits from loss of pay cause by termination;

       4.     Compensatory damages, including without limitation, special damages and

damages for loss of reputation, loss of opportunity for professional growth and future

additional promotions, loss of opportunity for promotion, and inability to seek another job

elsewhere given the stigma of the termination;

       5.     Non-economic damages for emotional distress, pain and suffering,

inconvenience, mental anguish, loss of reputation, and other non-pecuniary losses such

                                      PAGE 26   OF   27
 Case 1:21-cv-02007 Document 1 Filed 07/23/21 USDC Colorado Page 27 of 27




as loss of confidence and self-esteem;

       6.     Punitive damages where allowable by law;

       7.     Future wage loss and benefit loss;

       8.     An award of reasonable attorneys’ fees and costs;

       9.     Pre-judgment and post-judgment interest as provided for under the law

from the earliest possible date;

       10.    Retain jurisdiction over the action to ensure full compliance with the Orders

of this Court and a declaratory judgment that Defendant’s conduct complained of herein is

unlawful;

       11.    Injunctive relief to stop the hostile work environment of the Defendant; and

       12.    Such other relief as the Court deems just and proper.

                      PLAINTIFF REQUESTS A TRIAL BY JURY.

Respectfully submitted this 23rd day of July, 2021.

                                                 FINGER LAW, P.C.

                                                 /s/ Casey J. Leier
                                                 Casey Leier, #45155
                                                 29025-D Upper Bear Creek Rd.
                                                 Evergreen, CO 80439
                                                 Phone: (303) 674-6955
                                                 Fax: (303) 674-6684
                                                 Email: casey@fingerlawpc.com

Plaintiff address:
166 S. Brewer St
Pueblo West CO 81007



                                      PAGE 27   OF   27
